Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-10, as originally filed, are currently pending and have been considered below.
Priority
2.	The application is filed on 10/12/2020 but claims the benefit of foreign application number 10 2019 216 039.5 filed on 10/17/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/05/2021 and 10/13/20 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-10 rejected on the ground of nonstatutory double patenting over claims 1-15 of U.S. Patent No. 10101193 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 4, the phrase "substantially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pappas (US 2005/0072226  A1) (hereinafter Pappas) in view of Meyer (US 2015/0168204 A1) (hereinafter Meyer).

               Regarding claim 1, Pappas discloses a system for determining a filling level of a fluid (para 01,  field of liquid level monitoring use in ultrasonically monitoring the fill level of a liquid storage container), the system comprising: 
a fluid container holding the fluid, wherein the fluid container has a first side wall, a second side wall opposite the first side wall, and a bottom connected to the first side wall and the second side wall portion (Fig. 1, para 20, FIG. 1, fluid level monitoring system 20 for ultrasonically determining level of liquid 24 in has 22 and ultrasonic interrogation device 30 is acoustically coupled to sidewall 25 of has 22); 
a transducer mounted on an outer side of the first side wall at a predetermined distance from the bottom (Fig. 1, device 30), the transducer transmitting an ultrasonic signal through the first side wall into the fluid container (para 04,  calculates time-of-flights and determines height of liquid surface relative to location of transducers); 
a reflection element arranged in the fluid container between the first side wall and the second side wall, the reflection element reflecting the ultrasonic signal back to the transducer; and a control device for activating the transducer (para 28,  FIG. 5 divergent beam 110, originates as a pulse from device 30 and reflects once off the side wall 23 before reaching corner 27, beam 110 is predicted to illuminate a predefined area 112 on first sidewall 23, and after one reflection, a predefined area 114 on second side wall 25); 
wherein the control device identifies a current fluid filling level greater than or equal to a minimum filling level if the ultrasonic signal received by the transducer is an ultrasonic signal reflected by the reflection element (para 05, determining level of contents in a container, ultrasound contact with sidewall of container; receiving first response and second response corresponding to ultrasound reflected from upper surface and a sidewall of the container; and determining a relative  height of upper surface from first and second responses).
Pappas specifically fails to disclose identifies a fluid filling level less than the minimum filling level if the transducer does not receive an ultrasonic signal or receives an ultrasonic signal reflected by the first side wall.
In analogous art, Meyer discloses identifies a fluid filling level less than the minimum filling level if the transducer does not receive an ultrasonic signal or receives an ultrasonic signal reflected by the first side wall (para 11, determining height of fluid level in fluid container from propagation time difference and predetermined distance between first reference element and second reference element, para 12, signals emitted by transmitter and reflected to receiver of measurement transducer are the length of the times sound signals require to reach reference elements or fluid level from transmitter, para 19, predetermined  distance between first reference and second reference element and height of the fluid level over bottom section of fluid container is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of systems and methods for use in ultrasonically monitoring the fill level of a liquid storage container disclosed by Pappas to determining a height of a fluid level in a fluid container  as taught by Meyer to determine height of the fluid level over the bottom section of the fluid container dependent on at least one propagation time difference, at least one distance of the first reference element and/or of the second reference element from the bottom section of the fluid container [Meyer, paragraph 0011].
Regarding claim 2, Pappas discloses the system as claimed in claim 1, wherein the minimum filling level is equal to the predetermined distance between the transducer and the bottom (para 05, determining level of contents in a container, receiving first response and second response corresponding to ultrasound reflected and sidewall of container; determining a relative height of upper surface from responses).
Regarding claim 3, Pappas discloses the system as claimed in claim 1, wherein the reflection element is arranged below the predetermined distance from the fluid container bottom (para 04, determines height of liquid surface relative to location of transducers, para 21, surface 28 defined as interface between liquid 24, relative height of surface 28, and position of intersection 27, indicates liquid level of interest).
Regarding claim 4, Pappas discloses the system as claimed in claim 1, wherein the reflection element includes a substantially bar-shaped reflection portion extending parallel to the bottom and perpendicularly to the ultrasound signal generated by the transducer (para 19, acoustic measurements, corner-shot reflection and measurement taken from a single location on exterior of container, para 28, Based on calculation and known dimension of container, beam 110 is predicted to illuminate a predefined area 112 on first sidewall 23, and after reflection, a predefined area 114 on second side wall).
Regarding claim 5, Pappas discloses the system as claimed in claim 1, wherein the reflection element is fastened to a third side wall of the fluid container connecting the first side wall to the second side wall (Fig. 5 &7, para 27,  "corner-shot" reflection involves intermediate reflections from one or more of side walls, para 28, beam 110 illuminate a predefined area 112 on first sidewall 23, and reflection, predefined area 114 on second side wall).
Regarding claim 6, Pappas discloses the system as claimed in claim 1, wherein the reflection element includes a fastening portion holding the reflection element to the first side wall (claim 14, transducers fastening to container after container is filled with liquid, para 23, Device 30 connected to system which controls ultrasonic interrogation and processes received response to determine relative location of intersection 27).
Regarding claim 7, Pappas discloses the system as claimed in claim 1, wherein: the control device determines a delay time of the ultrasonic signal between transmission of the ultrasonic signal and receipt of a reflected ultrasonic signal; an ultrasonic signal reflected by the reflection element is identified if the determined delay time is greater than or equal to a predetermined threshold delay time (para 25, calculating time -of-flight for received return signals. horizontal dimension D of container 22 is known, speed of sound in the liquid 24 calculated from the time -of-flight for path 32. From this calculated speed of sound, length of inclined path 34 calculated based on its determined time -of-flight. The height of the liquid level 28 is then determined by calculating altitude h of right triangle having hypotenuse 34a and leg 32a corresponding to lengths of paths 34 and 32 respectively); and 
an ultrasound signal reflected from the first side wall is identified if the determined delay time is less than the predetermined threshold delay time (para 14, FIG. 5 with exploded regions corresponding to the range of expected times for receipt of the corner shot reflection, para 19, time -of-flight measurement of "corner-shot" reflection and information from transverse reflection and dimensions of container, mathematically determine fill level, para 28, A range for times -of-flight for return signal from corner-shot reflections if liquid level 28 was in these areas 112, 114, determined by utilizing an estimate  and ranges for these times -of-flight indicated by shaded regions of te upper plot of FIG. 6 with exploded plots of each times window provided below).
Regarding claim 8, Pappas discloses the system as claimed in claim 1, wherein: the reflection element is arranged at a predetermined sound distance from the first side wall; and the predetermined sound distance is between 5% and 70% of a distance between the first side wall and the second side wall (para 30,  penetrate large distances or through highly attenuating material. For example, it is expected that a series of transducers with angular divergence between 15-35 degrees in the liquid will be useful in a variety of industrial applications, para 05, determining a relative height  of upper surface from first and second responses, para 25, height  of the liquid level 28 is then determined by calculating the altitude h of the right triangle having hypotenuse 34a and leg 32a corresponding to the lengths of paths 34 and 32).
Regarding claim 9, Pappas discloses a method for determining a filling level of a fluid in a fluid container (para 01,  field of liquid level monitoring use in ultrasonically monitoring the fill level of a liquid storage container), 
wherein the fluid container has a first side wall, a second side wall opposite the first side wall, and a bottom connected to the first side wall and the second side wall (Fig. 1, para 20, FIG. 1, fluid level monitoring system 20 for ultrasonically determining level of liquid 24 in has 22 and ultrasonic interrogation device 30 is acoustically coupled to sidewall 25 of has 22), 
wherein a transducer is arranged on an outer side of the first side wall at a predetermined distance from the bottom (Fig. 1, device 30) and is transmits an ultrasonic signal through the first side wall into the fluid container, wherein a reflection element is arranged in the fluid container between the first side wall and the second side wall and reflects the ultrasonic signal back to the transducer (para 04,  processing device calculates time-of-flights and determines height of liquid surface relative to location of transducers), wherein the method comprises: 
activating the transducer to transmit an ultrasonic signal into the fluid container; receiving a reflected ultrasonic signal at the transducer (para 28,  FIG. 5 divergent beam 110, originates as a pulse from device 30 and reflects once off the side wall 23 before reaching corner 27, beam 110 is predicted to illuminate a predefined area 112 on first sidewall 23, and after one reflection, a predefined area 114 on second side wall 25).
Pappas specifically fails to disclose identifying a fluid filling level greater than or equal to a minimum filling level if the ultrasonic signal received at the transducer is reflected from the reflection element; and identifying a fluid filling level less than the minimum filling level if the transducer does not receive an ultrasound signal or receives an ultrasonic signal reflected from the first side wall.
In analogous art, Meyer discloses identifying a fluid filling level greater than or equal to a minimum filling level if the ultrasonic signal received at the transducer is reflected from the reflection element (Abstract, A fluid level monitoring system 20 includes an ultrasonic interrogation device 30 acoustically coupled to a sidewall 25 of container 22 and produces ultrasound to identify filling level); and
 identifying a fluid filling level less than the minimum filling level if the transducer does not receive an ultrasound signal or receives an ultrasonic signal reflected from the first side wall (para 11, determining height of fluid level in fluid container from propagation time difference and predetermined distance between first reference element and second reference element, para 12, signals emitted by transmitter and reflected to receiver of measurement transducer are the length of the times sound signals require to reach reference elements or fluid level from transmitter, para 19, predetermined  distance between first reference and second reference element and height of the fluid level over bottom section of fluid container is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of systems and methods for use in ultrasonically monitoring the fill level of a liquid storage container disclosed by Pappas to determining a height of a fluid level in a fluid container  as taught by Meyer to determine height of the fluid level over the bottom section of the fluid container dependent on at least one propagation time difference, at least one distance of the first reference element and/or of the second reference element from the bottom section of the fluid container [Meyer, paragraph 0011].
Regarding claim 10, Pappas discloses the method as claimed in claim 9, further comprising determining a delay time between transmission of the ultrasonic signal and receipt of a reflected ultrasonic signal; wherein an ultrasonic signal reflected by the reflection element is recognized if the determined delay time is greater than or equal to a predetermined threshold delay time (para 25, calculating time -of-flight for received return signals, horizontal dimension D of container 22, liquid 24 level calculated from time -of-flight, length of inclined path 34 calculated based on determined time -of-flight. height of liquid level 28 determined by calculating altitude h having hypotenuse 34a and leg 32a corresponding to lengths of paths 34 and 32 respectively); and 
wherein an ultrasonic signal reflected by the first side wall is recognized if the determined delay time is less than the predetermined threshold delay time (para 14, FIG. 5 with exploded regions corresponding to the range of expected times for receipt of the corner shot reflection, para 19, time -of-flight measurement of "corner-shot" reflection and information from transverse reflection and dimensions of container, mathematically determine fill level, para 28, A range for times -of-flight for return signal from corner-shot reflections if liquid level 28 was in these areas 112, 114, determined by utilizing an estimate  and ranges for these times -of-flight indicated by shaded regions of te upper plot of FIG. 6 with exploded plots of each times window provided below).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689